DETAILED ACTION
This Office Action is in response to Applicant’s Amendment filed on 04/21/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5 and 8-10 are  rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 5 is  rejected under 35 U.S.C. 112(b) for being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention for the following reasons. First, claim 1 recites “or” “and/or” encompassing optional limitation “determining an influence of the treatment with nuclear magnetic resonances on a cellular clock of a cell culture or of a user and/or on a chronotype of the user”. Claim 5 provides further limitations to “cellular clock” recited in claim 1 in an optional manner  since the broadest reasonable interpretation of “and/or” encompass just “or”.  However, these limitations render the claims indefinite as the claim 1 never positively recites “determining an influence of the treatment with nuclear magnetic resonances on a cellular clock of a cell culture or of a user” in the first place. Therefore, Claim 5 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Examiner suggests amending claim 5 “The method as claimed in claim 4, wherein the cellular clock” to recite -- The method as claimed in claim 4, wherein the influence of the treatment with the nuclear magnetic resonances is determined on the cellular clock of the cell culture or of the user, wherein the cellular clock --.
Each of claims 8-10 recite the limitation "the sensor".  There is insufficient antecedent basis for this limitation in these claims.
Claim Interpretation
Claim 7 continues to be interpreted under 35 U.S.C 112 (f) as detailed in Office Action dated 01/21/2022 pages 7-10 para. [25-31]
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prenzel; Eric et al. (Pub. No.: US 20060145457 A1, hereinafter referred to as “Prenzel”) in view of Muntermann; Axel (Pub. No.: US 20110118535 A1, hereinafter referred to as “Muntermann”).
As per independent Claim 1, Prenzel discloses a method for adjusting an apparatus for treatment using nuclear magnetic resonances (Prenzel in at least abstract, fig. 1-3, 5, [0002], [0004], [0016], [0020], [0023], [0025-0034], [0040], [0042-0044], [0046], [0051-0058], [0063-0065], [0068-0070], [0073], [0083-0085], [0088], [0096-0097], [0099] for example discloses relevant subject-matter. More specifically, Prenzel in at least fig. 1-3, 5, [0020], [0025], [0029], [0046], [0063], [0054-0057], [0073] for example discloses method for adjusting an apparatus for treatment using nuclear magnetic resonances. See at least Prenzel [0020] “"magnetic-field resonance system" refers in particular to a device by means of which magnetic-resonance therapy can be carried out, i.e. by means of which humans can be treated in a targeted way using electromagnetic fields.”;[0025] and [0029]” Biological effectiveness of a generated alternating magnetic or electromagnetic field can arise as a result of:… nuclear magnetic resonance (NMR)”; [0046] “using a device for generating electromagnetic interaction, in particular a magnetic-field resonance system, and furthermore in particular an electromagnetic resonance stimulation system (eMRS)”; [0055] “Feedback of measured data …can be to therapy devices which as a result of the information obtained in this way can automatically adjust the course and dose of therapy in such a manner as to achieve maximum effect.”), the method comprising: 
determining an influence of the treatment with nuclear magnetic resonances on a cellular clock of a cell culture or of a user and/or on a chronotype of the user (Here, the “and/or” encompassing limitation is broadly yet reasonably interpreted as requiring one of the enumerated elements in the list. Prenzel in at least fig. 5, [0042], [0054-0057], [0083-0085], [0096], [0097] for example discloses determining an influence of the treatment with nuclear magnetic resonances on a cellular clock of a cell culture or of a user and/or on a chronotype of the user via determining the sensor biofeedback parameters such as heart rate variability. See at least Prenzel [0042] “By means of the invention, stimulation of melatonin production and stabilisation of the waking-sleeping rhythm… may be brought about, during which a human being is seated on the seat according to the invention… the invention implements a magnetic resonance system … Implementing a device for generating electromagnetic interaction (i.e. an electromagnetic force) … thus provides a particularly favourable field of application for such a device, because in this way real-time causes of a stress-situation can be countered”; [0056] “By means of biofeedback components, automatic control of the treatment procedure can take place. A finger sensor with which the heart rate variability (HRV) is continually measured is one example of a biofeedback sensor or a sensor device. The measured data cause real-time adjustment of the dosage, for example of an electric, magnetic or electromagnetic field”), and
setting the apparatus for treatment using nuclear magnetic resonances on a basis thereof (Prenzel in at least [0054], [0083-0085], [0096-0097] for example discloses setting the apparatus for treatment using nuclear magnetic resonances on a basis thereof. See Prenzel at least [0084]” Control by means of biofeedback data by way of the sensor device 8 can take place in real time.”; [0096]” Based on these biofeedback signals, the control device 2 determines whether any increase or decrease in the treatment parameters, for example in the flux density or field strength of a coil, are necessary. This calculation can take place in real time” and [0097] “Possible treatment parameters are for example the pulse frequency of a pulsating electromagnetic field (ELF) or the signal form of said pulse frequency. Likewise, the necessary treatment duration can be determined”), 
Prenzel does not explicitly disclose wherein the apparatus comprises two coils, which face each other in a Helmholtz arrangement, and which are used to generate a homogeneous magnetic field, and wherein a further coil is used to irradiate an alternating magnetic field perpendicular to the homogeneous magnetic field generated by the two coils in order to generate a nuclear magnetic resonance.
However, in an analogous nuclear magnetic resonances treatment field of endeavor, Muntermann discloses a method for adjusting an apparatus for treatment using nuclear magnetic resonances (Muntermann in at least abstract, fig. 3, 6, [0001], [0010-0011], [0014-0021], [0025-0031], [0046-0047], [0068-0077], [0083], [0086-0105] for example disclose relevant subject-matter. More specifically, Muntermann in at least fig. 3, 6, [0016], [0031], [0074-0077] for example discloses a method for adjusting an apparatus for treatment using nuclear magnetic resonances. See at least Muntermann abstract “a device for magnetic field therapy which is preferably adapted for producing nuclear magnetic resonances in the tissue to be treated. The device comprises a base and two side parts having coils integrated therein”), the method comprising: 
wherein the apparatus comprises two coils, which face each other in a Helmholtz arrangement, and which are used to generate a homogeneous magnetic field (Muntermann in at least fig. 3, 6, abstract, [0031], [0074-0077] for example discloses the apparatus (fig. 3, 6) comprises two coils 10, 11, which face each other in a Helmholtz arrangement (see fig. 3), and which are used to generate a homogeneous magnetic field. See at least Muntermann [0076] “Coils 10 and 11 are used to produce a field perpendicular thereto which has field lines that extend substantially along the x-axis. Thus, coils 10 and 11 form a second means for generating a magnetic field.”; [0077] “The field generated by coils 10 and 11 is very homogeneous, due to the arrangement being very similar to a Helmholtz coil.”), and 
wherein a further coil is used to irradiate an alternating magnetic field perpendicular to the homogeneous magnetic field generated by the two coils in order to generate a nuclear magnetic resonance (Muntermann in at least fig. 3, 6, abstract, [0021], [0025-0026], [0031], [0074-0077] for example discloses wherein a further coil 12 is used to irradiate an alternating magnetic field perpendicular to the homogeneous magnetic field generated by the two coils 10, 11 in order to generate a nuclear magnetic resonance. See at least Muntermann [0075] “A first magnetic field is produced by coil 12 incorporated in the base, with field lines that substantially extend along the y-axis within the treatment zone.”; [0077] “for producing nuclear magnetic resonances in the tissue to be treated it is advantageous to produce a substantially static magnetic field using coils 10 and 11, and to produce an alternating field perpendicular thereto using coil 12 which results in the spins folding down”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coil arrangement used in circadian clock alteration method as taught by Prenzel such that coil arrangement used comprises two coils, which face each other in a Helmholtz arrangement and wherein a further coil is used to irradiate an alternating magnetic field perpendicular to the homogeneous magnetic field generated by the two coils. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage that by integrating a pair of coils in a Helmholtz arrangement, a magnetic field with fairly good homogeneity can be generated, since the magnetic field extends substantially linearly from one of the Helmholtz coil to the other one in the pair, and quite a large treatment volume may be provided in which nuclear magnetic resonances are achieved (Muntermann, [0021]). The good homogeneity of the field is of particular advantage, since the frequency of the alternating field required to achieve nuclear magnetic resonance depends on the strength of the static field  (Muntermann, [0047]) and thus by combining a substantially static field with a  superimposed alternating field nuclear magnetic resonances can be produced in the tissue to be treated (Muntermann,[0026]).

As per dependent Claim 2, the combination of Prenzel and Muntermann as a whole further discloses method further comprising setting a treatment duration, a treatment interval, a day time of the treatment, a modulation frequency of a field, and/or a field strength of a magnetic field generated by the apparatus for treatment using magnetic fields as a function of the cellular clock (Here, the “and/or” encompassing limitation is broadly yet reasonably interpreted as requiring one of the enumerated elements in the list. Prenzel in [0042], [0025], [0029], [0096-0097] for example discloses setting a treatment duration, a treatment interval, a day time of the treatment, a modulation frequency of a field, and/or a field strength of a magnetic field generated by the apparatus for treatment using magnetic fields as a function of the cellular clock/waking-sleeping rhythm. See at least Prenzel [0042] “By means of the invention, stimulation of melatonin production and stabilisation of the waking-sleeping rhythm… may be brought about, during which a human being is seated on the seat according to the invention… Thus, according to one embodiment the invention implements a magnetic resonance system in a seat so that already during a journey actively impending stress situations that would otherwise lead to jet lag and similar phenomena are counteracted.”; [0096]” Based on these biofeedback signals, the control device 2 determines whether any increase or decrease in the treatment parameters, for example in the flux density or field strength of a coil, are necessary. This calculation can take place in real time” and [0097] “Possible treatment parameters are for example the pulse frequency of a pulsating electromagnetic field (ELF) or the signal form of said pulse frequency. Likewise, the necessary treatment duration can be determined”).
As per dependent Claim 4, the combination of Prenzel and Muntermann as a whole further discloses method wherein the influence of the treatment with the nuclear magnetic resonances is determined on the chronotype of the user, and wherein the apparatus is set depending on the chronotype of the user (Prenzel in at least [0042], [0054-0056], [0070], [0084]  for example discloses wherein the influence of the treatment with the nuclear magnetic resonances is determined on the chronotype of the user, and wherein the apparatus is set depending on the chronotype of the user as determined from sensor biofeedback signal feedback such as EMG, EEG, skin temperature, HRV, circulatory disturbances. See at least Prenzel [0042] “By means of the invention, stimulation of melatonin production and stabilisation of the waking-sleeping rhythm… may be brought about, during which a human being is seated on the seat according to the invention”; [0054] “control unit can adjust the electromagnetic interaction (for example an electric, magnetic, or electromagnetic field strength) according to the state of the body of the object. Examples of measured values which could be used as biofeedback signals include skin resistance measuring, an electromyogramme (EMG), the temperature of the skin, an electroencephalogramme (EEG), oxygen-particle pressure measuring, or heart rate variability (HRV).”; [0056] “By means of biofeedback components, automatic control of the treatment procedure can take place. A finger sensor with which the heart rate variability (HRV) is continually measured is one example of a biofeedback sensor or a sensor device. The measured data cause real-time adjustment of the dosage, for example of an electric, magnetic or electromagnetic field. HRV as an energetic diagnostic method can be of interest because it measures a parameter which provides information on the entire organism of an object, rather than just providing a momentary snapshot at a specific point.”; [0070] “In a positive manner the positive effects, in particular on circulatory disturbances and states of anergia, can contribute to the electromagnetic interaction contributing to a reduction in the danger of jet lag … an increase in the general well-being of a passenger”; [0084]” Control by means of biofeedback data by way of the sensor device 8 can take place in real time.”).
As per dependent Claim 5, the combination of Prenzel and Muntermann as a whole further discloses method wherein the cellular clock is determined by temperature measurement, blood pressure measurement, measurement of skin resistance, and/or determination of heart rate (Here, the “and/or” encompassing limitation is broadly yet reasonably interpreted as requiring one of the enumerated elements in the list. Prenzel in at least [0042], [0054-0056], [0070]  for example discloses wherein the circadian clock/waking-sleeping rhythm is determined by temperature measurement, blood pressure measurement, measurement of skin resistance, and/or determination of heart rate. See at least Prenzel [0042] “By means of the invention, stimulation of melatonin production and stabilisation of the waking-sleeping rhythm… may be brought about, during which a human being is seated on the seat according to the invention”; [0054] “control unit can adjust the electromagnetic interaction (for example an electric, magnetic, or electromagnetic field strength) according to the state of the body of the object. Examples of measured values which could be used as biofeedback signals include skin resistance measuring, an electromyogramme (EMG), the temperature of the skin, an electroencephalogramme (EEG), oxygen-particle pressure measuring, or heart rate variability (HRV).”; [0056] “By means of biofeedback components, automatic control of the treatment procedure can take place…The measured data cause real-time adjustment of the dosage”).
As per independent Claim 6, Prenzel discloses an apparatus for treatment using nuclear magnetic resonances (Prenzel in at least fig. 1-3, [0020], [0025], [0029], [0046], [0083-0085]  for example discloses apparatus for treatment using nuclear magnetic resonances. See at least Prenzel [0020] “a device by means of which magnetic-resonance therapy can be carried out, i.e. by means of which humans can be treated in a targeted way using electromagnetic fields.”;[0025] and [0029]” Biological effectiveness of a generated alternating magnetic or electromagnetic field can arise as a result of:… nuclear magnetic resonance (NMR)”), the apparatus comprising:
a coil configured to produce nuclear magnetic resonances in tissue to be treated (Prenzel in at least fig. 1-3, [0020], [0023], [0029], [0046], [0051], [0063], [0083] for example discloses a coil 6 which is configured to produce nuclear magnetic resonances in tissue to be treated. See at least Prenzel [0051] “the use of … one or several coils to generate electromagnetic interaction …The device for generating electromagnetic interaction can be a coil”; .”;[0025] and [0029]” Biological effectiveness of a generated alternating magnetic or electromagnetic field can arise as a result of:… nuclear magnetic resonance (NMR)”; [0083] “device 6 for generating electromagnetic interaction”);
wherein the apparatus is adjusted by determining an influence of the treatment with the nuclear magnetic resonances on a cellular clock of a cell culture or of a user and/or on a chronotype of the user (Here, the “and/or” encompassing limitation is broadly yet reasonably interpreted as requiring one of the enumerated elements in the list. Prenzel in at least fig. 1-3, 5, [0020], [0025], [0029], [0046], [0063], [0054-0057], [0073] for example discloses apparatus is adjusted for treatment using nuclear magnetic resonances and in at least fig. 5, [0042], [0054-0057], [0083-0085], [0096], [0097] for example discloses determining an influence of the treatment with nuclear magnetic resonances on a cellular clock of a cell culture or of a user and/or on a chronotype of the user via determining the sensor biofeedback parameters such as heart rate variability. See at least Prenzel [0020] “"magnetic-field resonance system" refers in particular to a device by means of which magnetic-resonance therapy can be carried out, i.e. by means of which humans can be treated in a targeted way using electromagnetic fields.”; [0042] “By means of the invention, stimulation of melatonin production and stabilisation of the waking-sleeping rhythm… may be brought about, during which a human being is seated on the seat according to the invention… the invention implements a magnetic resonance system … Implementing a device for generating electromagnetic interaction (i.e. an electromagnetic force) … thus provides a particularly favourable field of application for such a device, because in this way real-time causes of a stress-situation can be countered”; [0055] “Feedback of measured data …can be to therapy devices which as a result of the information obtained in this way can automatically adjust the course and dose of therapy in such a manner as to achieve maximum effect.”; [0056] “By means of biofeedback components, automatic control of the treatment procedure can take place. A finger sensor with which the heart rate variability (HRV) is continually measured is one example of a biofeedback sensor or a sensor device. The measured data cause real-time adjustment of the dosage, for example of an electric, magnetic or electromagnetic field”), and 
setting the apparatus for treatment using the nuclear magnetic resonances on a basis thereof (Prenzel in at least [0054], [0083-0085], [0096-0097] for example discloses setting the apparatus for treatment using nuclear magnetic resonances on a basis thereof. See Prenzel at least [0084]” Control by means of biofeedback data by way of the sensor device 8 can take place in real time.”; [0096]” Based on these biofeedback signals, the control device 2 determines whether any increase or decrease in the treatment parameters, for example in the flux density or field strength of a coil, are necessary. This calculation can take place in real time” and [0097] “Possible treatment parameters are for example the pulse frequency of a pulsating electromagnetic field (ELF) or the signal form of said pulse frequency. Likewise, the necessary treatment duration can be determined”).
Prenzel does not explicitly disclose two coils, which face each other in a Helmholtz arrangement and which are configured to generate a homogeneous magnetic field; and a further coil which is configured to irradiate an alternating magnetic field perpendicular to the homogeneous magnetic field generated by the two coils in order to generate a nuclear magnetic resonance.
However, in an analogous nuclear magnetic resonances treatment field of endeavor, Muntermann discloses an apparatus for treatment using nuclear magnetic resonances (Muntermann in at least abstract, fig. 3, 6, [0001], [0010-0011], [0014-0021], [0025-0031], [0046-0047], [0068-0077], [0083], [0086-0105] for example disclose relevant subject-matter. More specifically, Muntermann in at least fig. 3, 6, [0016], [0031], [0074-0077] for example discloses an apparatus for treatment using nuclear magnetic resonances. See at least Muntermann abstract “a device for magnetic field therapy which is preferably adapted for producing nuclear magnetic resonances in the tissue to be treated. The device comprises a base and two side parts having coils integrated therein”), the apparatus comprising:
two coils, which face each other in a Helmholtz arrangement and which are configured to generate a homogeneous magnetic field (Muntermann in at least fig. 3, 6, abstract, [0031], [0074-0077] for example discloses two coils 10, 11, which face each other in a Helmholtz arrangement (see fig. 3) and which are configured to generate a homogeneous magnetic field. See at least Muntermann [0076] “Coils 10 and 11 are used to produce a field perpendicular thereto which has field lines that extend substantially along the x-axis. Thus, coils 10 and 11 form a second means for generating a magnetic field.”; [0077] “The field generated by coils 10 and 11 is very homogeneous, due to the arrangement being very similar to a Helmholtz coil.”); and
a further coil which is configured to irradiate an alternating magnetic field perpendicular to the homogeneous magnetic field generated by the two coils in order to generate a nuclear magnetic resonance (Muntermann in at least fig. 3, 6, abstract, [0021], [0025-0026], [0031], [0074-0077] for example discloses a further coil 12 which is configured to irradiate an alternating magnetic field perpendicular to the homogeneous magnetic field generated by the two coils in order to generate a nuclear magnetic resonance. See at least Muntermann [0075] “A first magnetic field is produced by coil 12 incorporated in the base, with field lines that substantially extend along the y-axis within the treatment zone.”; [0077] “for producing nuclear magnetic resonances in the tissue to be treated it is advantageous to produce a substantially static magnetic field using coils 10 and 11, and to produce an alternating field perpendicular thereto using coil 12 which results in the spins folding down”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coil arrangement used in circadian clock alteration apparatus as taught by Prenzel such that coil arrangement used comprises two coils, which face each other in a Helmholtz arrangement and wherein a further coil is used to irradiate an alternating magnetic field perpendicular to the homogeneous magnetic field generated by the two coils. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage that by integrating a pair of coils in a Helmholtz arrangement, a magnetic field with fairly good homogeneity can be generated, since the magnetic field extends substantially linearly from one of the Helmholtz coil to the other one in the pair, and quite a large treatment volume may be provided in which nuclear magnetic resonances are achieved (Muntermann, [0021]). The good homogeneity of the field is of particular advantage, since the frequency of the alternating field required to achieve nuclear magnetic resonance depends on the strength of the static field  (Muntermann, [0047]) and thus by combining a substantially static field with a  superimposed alternating field nuclear magnetic resonances can be produced in the tissue to be treated (Muntermann,[0026]).

As per dependent Claim 7, the combination of Prenzel and Muntermann as a whole further discloses a treatment system comprising the apparatus for treatment using nuclear magnetic resonances (Prenzel in at least fig. 1-3, 5, [0020], [0025], [0029], [0046], [0063] [0073]  for example discloses a treatment system comprising an apparatus for treatment using nuclear magnetic resonances. Prenzel [0020] “"magnetic-field resonance system" refers in particular to a device by means of which magnetic-resonance therapy can be carried out, i.e. by means of which humans can be treated in a targeted way using electromagnetic fields.”;[0025] and [0029]” Biological effectiveness of a generated alternating magnetic or electromagnetic field can arise as a result of:… nuclear magnetic resonance (NMR)”) as claimed in claim 6 (see claim 6), wherein the treatment system comprises means for determining the chronotype of the user (Prenzel in at least fig. 1, 5, [0042], [0054-0058] for example discloses the treatment system comprises sensor means for determining the chronotype of a user as determined from sensor 8 biofeedback signal such as EMG, EEG, skin temperature, HRV, circulatory disturbances. See at least Prenzel [0042] “By means of the invention, stimulation of melatonin production and stabilisation of the waking-sleeping rhythm… may be brought about, during which a human being is seated on the seat according to the invention”; [0054] “control unit can adjust the electromagnetic interaction (for example an electric, magnetic, or electromagnetic field strength) according to the state of the body of the object. Examples of measured values which could be used as biofeedback signals include skin resistance measuring, an electromyogramme (EMG), the temperature of the skin, an electroencephalogramme (EEG), oxygen-particle pressure measuring, or heart rate variability (HRV).”; [0056] “By means of biofeedback components, automatic control of the treatment procedure can take place”; [0057] “sensor”).
As per dependent Claim 8, the combination of Prenzel and Muntermann as a whole further discloses the treatment system wherein the sensor is configured for measuring a body temperature, a blood pressure, a skin resistance, and/or a heart rate of the user (Here, the “and/or” encompassing limitation is broadly yet reasonably interpreted as requiring one of the enumerated elements in the list. Prenzel in at least fig. 1, 5, [0054-0058] for example discloses the sensor is configured for measuring a body temperature, a blood pressure, a skin resistance, and/or a heart rate of the user. See at least Prenzel [0056] “By means of biofeedback components, automatic control of the treatment procedure can take place. A finger sensor with which the heart rate variability (HRV) is continually measured is one example of a biofeedback sensor or a sensor device. The measured data cause real-time adjustment of the dosage, for example of an electric, magnetic or electromagnetic field”).
As per dependent Claim 9, the combination of Prenzel and Muntermann as a whole further discloses the treatment system wherein the sensor is configured for transmitting data to a control unit of the apparatus(Prenzel in at least fig. 1, 5, [0054], [0083-0085], [0096] for example discloses the sensor is configured for transmitting data to a control unit of the apparatus, preferably in a wireless manner. See at least Prenzel [0054] “A sensor device could for example be a biofeedback sensor to determine the body state, at the time, of a user of the seat. The signals that are obtained from the body of the user can be transmitted … to a control unit. This control unit can adjust the electromagnetic interaction (for example an electric, magnetic, or electromagnetic field strength) according to the state of the body of the object.”; [0085] “Connection of the following components: user interface 4, device 6 for generating electromagnetic interaction, sensor device 8, … to the control unit can be by cable or by wireless technology”).
As per dependent Claim 10, the combination of Prenzel and Muntermann as a whole further discloses the treatment system wherein the sensor is part of an external unit (Prenzel in fig. 5, [0085], [0096] for example disclose a wireless sensor which would be external to the resonance therapy device. Prenzel [0085] “Connection of the following components: user interface 4, device 6 for generating electromagnetic interaction, sensor device 8, … to the control unit can be by cable or by wireless technology”).

As per independent Claim 11, Prenzel discloses a use of nuclear magnetic resonances (Prenzel in at least abstract, fig. 1-3, 5, [0002], [0004], [0016], [0020], [0023], [0025-0034], [0040], [0042-0044], [0046], [0051-0058], [0063-0065], [0068-0070], [0073], [0083-0085], [0088], [0096-0097], [0099] for example discloses relevant subject-matter. More specifically, Prenzel in at least [0020], [0025], [0029], [0046], [0055] for example discloses a use of nuclear magnetic resonances. See at least Prenzel [0020] “"magnetic-field resonance system" refers in particular to a device by means of which magnetic-resonance therapy can be carried out, i.e. by means of which humans can be treated in a targeted way using electromagnetic fields.”;[0025] and [0029]” Biological effectiveness of a generated alternating magnetic or electromagnetic field can arise as a result of:… nuclear magnetic resonance (NMR)”; [0046] “using a device for generating electromagnetic interaction, in particular a magnetic-field resonance system, and furthermore in particular an electromagnetic resonance stimulation system (eMRS)”; [0055] “Feedback of measured data …can be to therapy devices which as a result of the information obtained in this way can automatically adjust the course and dose of therapy in such a manner as to achieve maximum effect.”), comprising 
altering a circadian clock of cells of a user with the nuclear magnetic resonances (Prenzel in [0042], [0025], [0029], [0084], [0096-0097] for example discloses altering a circadian clock/waking-sleeping rhythm of cells of a user with the nuclear magnetic resonances by stimulation of melatonin production and stabilisation of the waking-sleeping rhythm or countering jet lag. See at least Prenzel [0042] “By means of the invention, stimulation of melatonin production and stabilisation of the waking-sleeping rhythm… may be brought about, during which a human being is seated on the seat according to the invention… Thus, according to one embodiment the invention implements a magnetic resonance system in a seat so that already during a journey actively impending stress situations that would otherwise lead to jet lag and similar phenomena are counteracted”; [0096]” Based on these biofeedback signals, the control device 2 determines whether any increase or decrease in the treatment parameters, for example in the flux density or field strength of a coil, are necessary”; [0084]” Control by means of biofeedback data by way of the sensor device 8 can take place in real time.”),
Prenzel does not explicitly disclose wherein the nuclear magnetic resonances are generated by two coils, which face each other in a Helmholtz arrangement, and which are used to generate a homogeneous magnetic field, and wherein a further coil is used to irradiate an alternating magnetic field perpendicular to the homogeneous magnetic field generated by the two coils.
However, in an analogous nuclear magnetic resonances treatment field of endeavor, Muntermann discloses a use of nuclear magnetic resonances (Muntermann in at least abstract, fig. 3, 6, [0001], [0010-0011], [0014-0021], [0025-0031], [0046-0047], [0068-0077], [0083], [0086-0105] for example disclose relevant subject-matter. More specifically, Muntermann in at least fig. 3, 6, [0016], [0031], [0074-0077] for example discloses a use of nuclear magnetic resonances. See at least Muntermann abstract “a device for magnetic field therapy which is preferably adapted for producing nuclear magnetic resonances in the tissue to be treated. The device comprises a base and two side parts having coils integrated therein”), comprising
wherein the nuclear magnetic resonances are generated by two coils, which face each other in a Helmholtz arrangement, and which are used to generate a homogeneous magnetic field (Muntermann in at least fig. 3, 6, abstract, [0031], [0074-0077] for example discloses the nuclear magnetic resonances are generated by two coils 10, 11, which face each other in a Helmholtz arrangement (see fig. 3), and which are used to generate a homogeneous magnetic field. See at least Muntermann [0076] “Coils 10 and 11 are used to produce a field perpendicular thereto which has field lines that extend substantially along the x-axis. Thus, coils 10 and 11 form a second means for generating a magnetic field.”; [0077] “The field generated by coils 10 and 11 is very homogeneous, due to the arrangement being very similar to a Helmholtz coil.”), and 
wherein a further coil is used to irradiate an alternating magnetic field perpendicular to the homogeneous magnetic field generated by the two coils (Muntermann in at least fig. 3, 6, abstract, [0021], [0025-0026], [0031], [0074-0077] for example discloses a further coil 12 is used to irradiate an alternating magnetic field perpendicular to the homogeneous magnetic field generated by the two coils 10, 11. See at least Muntermann [0075] “A first magnetic field is produced by coil 12 incorporated in the base, with field lines that substantially extend along the y-axis within the treatment zone.”; [0077] “for producing nuclear magnetic resonances in the tissue to be treated it is advantageous to produce a substantially static magnetic field using coils 10 and 11, and to produce an alternating field perpendicular thereto using coil 12 which results in the spins folding down”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coil arrangement used in circadian clock alteration method as taught by Prenzel such that coil arrangement used comprises two coils, which face each other in a Helmholtz arrangement and wherein a further coil is used to irradiate an alternating magnetic field perpendicular to the homogeneous magnetic field generated by the two coils. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage that by integrating a pair of coils in a Helmholtz arrangement, a magnetic field with fairly good homogeneity can be generated, since the magnetic field extends substantially linearly from one of the Helmholtz coil to the other one in the pair, and quite a large treatment volume may be provided in which nuclear magnetic resonances are achieved (Muntermann, [0021]). The good homogeneity of the field is of particular advantage, since the frequency of the alternating field required to achieve nuclear magnetic resonance depends on the strength of the static field  (Muntermann, [0047]) and thus by combining a substantially static field with a  superimposed alternating field nuclear magnetic resonances can be produced in the tissue to be treated (Muntermann,[0026]).

As per dependent Claim 12, the combination of Prenzel and Muntermann as a whole further discloses use according to claim 11 (see claim 11), comprising altering the circadian clock for therapeutic and/or cosmetic purposes(Here, the “and/or” encompassing limitation is broadly yet reasonably interpreted as requiring one of the enumerated elements in the list. Prenzel in at least [0020], [0042], [0055], [0065] for example discloses altering the circadian clock for therapeutic and/or cosmetic purposes. See at least Prenzel [0020] “"magnetic-field resonance system" refers in particular to a device by means of which magnetic-resonance therapy can be carried out, i.e. by means of which humans can be treated in a targeted way using electromagnetic fields”; [0042] “By means of the invention, stimulation of melatonin production and stabilisation of the waking-sleeping rhythm… may be brought about, during which a human being is seated on the seat according to the invention… Thus, according to one embodiment the invention implements a magnetic resonance system in a seat so that already during a journey actively impending stress situations that would otherwise lead to jet lag and similar phenomena are counteracted”).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Prenzel in view of Muntermann and further in view of Egg et al.  (Pub.:  Linking oxygen to time: the bidirectional interaction between the hypoxic signaling pathway and the circadian clock. Chronobiol Int. 2013 May;30(4):510-29, hereinafter referred to as “Egg”).
As per dependent Claim 13, the combination of Prenzel and Muntermann as a whole does not explicitly disclose the use according to claim 11(see claim 11).
However, in an analogous circadian rhythms field of endeavor, Egg discloses circadian clock system including altering a hypoxia signaling pathway of cells of the user (Examiner notes that the Applicant in at least instant application specification page 6 lines 19-22 disclose the bidirectional interaction between the hypoxic signaling pathway and the circadian clock as well-know. Further, Egg in at least abstract, introduction also discloses that circadian clock and hypoxic signaling pathway bidirectionally interact and influence each other which makes such an approach obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in order to positively influence the user circadian clock via the hypoxia signaling pathway).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circadian clock alteration system as taught by Prenzel, as modified with Muntermann, by altering a hypoxia signaling pathway of the user, as taught by Egg. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of effecting circadian clock physiological homeostatis by taking advantage of the critical roles played by  a hypoxia signaling pathway on the circadian clock and the  well-known bidirectional interaction between the hypoxic signaling pathway and the circadian clock  (Egg, abstract).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Prenzel in view of Muntermann and further in view of Fanjul-Moles et al.  (Pub.:  María Luisa Fanjul-Moles, Germán Octavio López-Riquelme, "Relationship between Oxidative Stress, Circadian Rhythms, and AMD", Oxidative Medicine and Cellular Longevity, vol. 2016, Article ID 7420637, 18 pages, 2016, hereinafter referred to as “Fanjul-Moles”).
As per dependent Claim 14, the combination of Prenzel and Muntermann as a whole does not explicitly disclose the use according to claim 11(see claim 11).
However, in an analogous circadian rhythms field of endeavor, Fanjul-Moles  discloses circadian clock system including altering an amount of free oxygen radicals of cells of the user (Fanjul-Moles in at least fig. 1, abstract, sections 1-3, 5 discloses that reactive oxygen species (ROS) effect circadian clocks which makes such an approach obvious to  one of ordinary skill in the art before the effective filing date of the claimed invention in order to positively influence the user circadian clock via free oxygen radicals/ROS . See at least abstract “oxidative stress and the mechanisms by which endogenous and exogenous factors produce reactive oxygen species (ROS)…the relationships between oxidative stress, circadian rhythms…in humans, … circadian clocks and their relationship with the cellular redox state”; page 6 col. 2 para. [2] “the impact of OS from the accumulation of ROS, which is probably due to circadian alterations… relevance to chronic pathologies… neurodegenerative diseases”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circadian clock alteration system as taught by Prenzel, as modified with Muntermann, by altering an amount of free oxygen radicals in a user, as taught by Fanjul-Moles. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of treating circadian clock rhythm disorders by taking advantage of the relationship between oxidative stress and circadian rhythms since the impact of oxidative stress from the accumulation of reactive oxygen species, which could be due to circadian alterations, is known and is also found to be relevant to treatment other chronic pathologies such as neurodegenerative diseases (Fanjul-Moles, abstract, page 6 col. 2 para. [2]).
Response to Amendment
 According to the Amendment, filed 04/21/2022, the status of the claims is as follows:
Claims 1, 4-9 , 11 are currently amended; 
Claims 2, 10, 12-14 are previously presented; and
Claim 3 is cancelled.
The Specification/Drawings has been amended in view of the Amendment, filed 04/21/2022.  No new matter was introduced.
By the current amendment, as a result, claims 1-2, 4-14 are now pending in this application and are being examined on the merits.
Response to Arguments
Issues Raised and Arguments/Remarks to Rejections/Objections Not Based On Prior Art presented on Page 6-8 of Applicant’s Amendment dated  04/21/2022
The Examiner agrees with the Applicant, and in light of the amendments/arguments, withdraws the following non prior art related objections/rejections raised in Office Action dated  01/21/2022: [1]  The objection to Specification/Drawings is withdrawn in view of the amendment and arguments, filed 04/21/2022; [2] The objection to claims is withdrawn in view of the amendment and arguments, filed 04/21/2022; [3]  The 35 U.S.C. 112(b), rejections to claims 1-10 as raised in Office Action dated  01/21/2022 are withdrawn in view of the amendment, filed 04/21/2022; [4] The 35 U.S.C. 112(d), rejection to claims 6 as raised in Office Action dated  01/21/2022 is withdrawn in view of the amendment, filed 04/21/2022.

Issues Raised and Arguments/Remarks to Rejections Based On Prior Art presented on Pages 8-9 of Applicant’s Amendment dated  04/21/2022 where Applicant’s’ remarks inter alia that: 
35 U.S.C. § 102 Rejection of the Amended Independent Claim 1, 6, 11[A] Claims 1-12 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 20060145457 to Prenzel et al. (Prenzel). In response, independent claims 1, 6, and 11 have been amended to distinguish over Prenzel.

[B]In particular, claim 1 has been amended to recite, “wherein the apparatus comprises two coils, which face each other in a Helmholtz arrangement, and which are used to generate a homogeneous magnetic field, and wherein a further coil is used to irradiate an alternating magnetic field perpendicular to the homogeneous magnetic field generated by the two coils in order to generate a nuclear magnetic resonance.”

[C] Prenzel does not expressly or inherently describe, teach, or suggest an apparatus comprising two coils “which face each other in a Helmholtz arrangement, and which are used to generate a homogeneous magnetic field and... a further coil is used to irradiate an alternating magnetic field perpendicular to the homogeneous magnetic field generated by the two coils in order to generate a nuclear magnetic resonance.”

[D] Independent claims 6 and 11 have been amended with essentially the same features.

[E] For at least the above reasons, claims 1, 6, and 11 are allowable over Prenzel. Accordingly, withdrawal of this rejection is respectfully requested.

Applicant’s arguments [A-E] with respect to the above claim limitations in amended independent claims 1, 11 and new independent Claim 6 have been fully considered and were found persuasive with respect to grounds of rejection i.e. anticipation under 35 U.S.C. § 102(a)(1). Therefore, the rejection of  claim 1, 6, and 11  under 35 U.S.C. § 102(a)(1) as being anticipated by Prenzel has been withdrawn.  However, upon further consideration, a new ground(s) of rejection are being made under 35 U.S.C. 103 in view of the combination of Prenzel and Muntermann as a whole. The new grounds of rejections were necessitated by Applicant’s amendments to the claims.
With respect to limitation argued in  [B-C] above, the combination of Prenzel and Muntermann as a whole makes discloses  “wherein the apparatus comprises two coils, which face each other in a Helmholtz arrangement, and which are used to generate a homogeneous magnetic field, and wherein a further coil is used to irradiate an alternating magnetic field perpendicular to the homogeneous magnetic field generated by the two coils in order to generate a nuclear magnetic resonance”  as now explicitly, positively and specifically recited by the Applicants. More specifically, Muntermann in at least fig. 3, 6, abstract, [0021], [0025-0026], [0031], [0074-0077] for example discloses wherein the apparatus (fig. 3, 6) comprises two coils 10, 11, which face each other in a Helmholtz arrangement (see fig. 2), and which are used to generate a homogeneous magnetic field, and wherein a further coil 12 is used to irradiate an alternating magnetic field perpendicular to the homogeneous magnetic field generated by the two coils  10, 11 in order to generate a nuclear magnetic resonance. See at least Muntermann [0075] “A first magnetic field is produced by coil 12 incorporated in the base, with field lines that substantially extend along the y-axis within the treatment zone.”; [0076] “Coils 10 and 11 are used to produce a field perpendicular thereto which has field lines that extend substantially along the x-axis. Thus, coils 10 and 11 form a second means for generating a magnetic field.”; [0077] “The field generated by coils 10 and 11 is very homogeneous, due to the arrangement being very similar to a Helmholtz coil.. Thus, for producing nuclear magnetic resonances in the tissue to be treated it is advantageous to produce a substantially static magnetic field using coils 10 and 11, and to produce an alternating field perpendicular thereto using coil 12 which results in the spins folding down”.
As per Applicants arguments [D] above, the independent claims 6 and 11 as amended, recite similar limitations as noted above with respect to Claim 1. Therefore, the reasons discussed and proffered above with respect to Claim 1, also apply to independent claims 6 and 11 limitations which are as explained are disclosed by the combination of Prenzel and Muntermann as a whole.
In response to Applicants arguments [E] above, for the above reasons, since amended independent claim 1, 11 and new independent claim 6 are rejectable  under 35 U.S.C. § 103 over the combination of Prenzel and Muntermann as a whole, claims 1, 11 and 6 were not found allowable at this time. Please also cross-reference detailed claim 1,  6 and 11 interpretation, claim limitation mapping  to prior art disclosed features and detailed explanations above.
Issues Raised and Arguments/Remarks to Rejections Based On Prior Art presented on Pages 8-9 of Applicant’s Amendment dated  04/21/2022 where Applicant’s’ remarks inter alia that: 
35 U.S.C. §§ 102/103 Rejection of Dependent Claims 2, 4, 5, 7-10, 12-14.
 [a] Claims 1-12 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 20060145457 to Prenzel et al. (Prenzel). In response, independent claims 1, 6, and 11 have been amended to distinguish over Prenzel.For at least the above reasons, claims 1, 6, and 11 are allowable over Prenzel. Claims 2, 4,5, claims 7-10, and claim 12, which depend from respective claims 1, 6, and 11, are allowable over Prenzel, for at least the same reasons as claims 1, 6, and 11.

[b]Claim 13 stands rejected under 35 U.S.C. 103 as being unpatentable over Prenzel in view of NPL reference to Egg et al. (Egg). Claim 13 depends from claim 11, and therefore, recites subject matter that is not described, taught, or suggested by Prenzel, as discussed above.Egg fails to cure the deficiencies of Prenzel, as Egg does not describe, teach, or suggest the above-noted features, which are absent in Prenzel.For at least the above reasons, Prenzel in view of Egg fail to arrive at the subject matter of claim 13. Hence, claim 13 is allowable over Prenzel in view of Egg.Accordingly, withdrawal of this rejection is respectfully requested.

[c] Claim 14 stands rejected under 35 U.S.C. 103 as being unpatentable over Prenzel in view of NPL reference to Fanjul-Moles et al. (Fanjul-Moles).Claim 14 depends from claim 11, and therefore, recites subject matter that is not described, taught, or suggested by Prenzel, as discussed above.Fanjul-Moles fails to cure the deficiencies of Prenzel, as Fanjul-Moles does not describe, teach, or suggest the above-noted features, which are absent in Prenzel.For at least the above reasons, Prenzel in view of Fanjul-Moles fail to arrive at the subject matter of claim 14. Hence, claim 14 is patentable over Prenzel in view of Fanjul-Moles.Accordingly, withdrawal of this rejection is respectfully requested.

[d]  The other references cited of record in the application, either alone or in combination with one another and/or with the references cited in the above-rejections, do not expressly or inherently describe, teach, or suggest the subject matter now recited in claims 1, 2, and 4-14.


Applicant’s arguments [a-d] with respect to dependent claims 2, 4, 5, 7-10, 12-14 been considered but are not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the dependent claims 2, 4, 5, 7-10, 12-14 define a patentable invention based on their direct/indirect dependency on base claims without specifically pointing out how the language of the dependent claims patentably distinguishes them from the references. Therefore, that argument above is not persuasive either.
Further, since dependent claims 2, 4, 5, 7-10, 12 are rejectable  under 35 U.S.C. § 103 over the combination of Prenzel and Muntermann as a whole, claims 2, 4, 5, 7-10, 12 were not found allowable at this time. Additionally, since dependent claim 13 is rejectable  under 35 U.S.C. § 103 over the combination of Prenzel,  Muntermann, and Egg as a whole, claim 13 was not found allowable at this time. Lastly, since dependent claim 14 is rejectable  under 35 U.S.C. § 103 over the combination of Prenzel,  Muntermann, and Fanjul-Moles as a whole, claim 14 was not found allowable at this time
 Please also cross-reference detailed claims 2, 4, 5, 7-10, 12-14 interpretation, claim limitation mapping  to prior art disclosed features and detailed explanations above.
Conclusion
Applicant’s’ amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREEMONTHS from the mailing date of this action. In the event a first reply is filed withinTWO MONTHS of the mailing date of this final action and the advisory action is notmailed until after the end of the THREE-MONTH shortened statutory period, then theshortened statutory period will expire on the date the advisory action is mailed, and anyextension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date ofthe advisory action. In no event, however, will the statutory period for reply expire laterthan SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151.  The examiner can normally be reached on M-Thu 10-4 EST .Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNITA REDDY/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        
July 5, 2022